DETAILED ACTION
Response to Amendment
	The Amendment filed September 28, 2021 has been entered. Claims 1-3, 5, 7-9, 11, and 13-16 remain pending in the application. Claims 4, 6, 10, and 12 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b), 35 U.S.C. 102(a)(2), and 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed June 28, 2021. The claims are in condition for allowance.	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5, 7-9, 11, and 13-16 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at page 6, paragraph [0030]. 
The prior art of Govindasamy et al. (US 2017/0192865) and Pan et al. (US 2017/0192865), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. Govindasamy et al. disclose a disk storage array rebuild sequence that maintains status indicators of physical disks and logical drive stripes in a log for use in rebuilding a logical drive after failure of a physical disk. Pan et al. disclose a rebuild process for a storage array that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed September 28, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY A WARREN/Primary Examiner, Art Unit 2137